Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art cited herein teaches the basic structure of a steering column device. For example, Ishige et al. (US 20120043156) discloses a steering column device comprising a steering shaft (11) to which a steering wheel is fixed; and a steering column (24) configured to support (see 25) the steering shaft such that the steering shaft is rotatable, wherein: the steering column includes a housing (21) opened in an axial direction of the steering column, a cover (22) configured to close an opening of the housing, and a sealing member (23) configured to provide sealing between the housing and the cover.
However, Ishige et al., or any other cited reference, does not disclose a steering column device wherein the sealing member is accommodated in an accommodation space defined by an inclined surface of the housing, a facing surface of the cover, and an outer peripheral surface of an insertion portion of the cover, and an escape space continuous with the accommodation space provided between the housing and the cover, the escape space being closer to the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KURTIS NIELSON/Examiner, Art Unit 3616                
     

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616